Citation Nr: 0828111	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  04-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The veteran served on active duty from August 1975 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

In September 2006 and January 2008, the Board remanded the 
matter for additional evidentiary development.  


FINDING OF FACT

A chronic left knee disorder did not have its onset during 
active service and is not otherwise etiologically related to 
his period of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2003, August 2005, October 2006, 
January 2007, and March 2008 letters, with respect to the 
claim of entitlement to service connection.  The October 
2006, January 2007, and March 2008 letters also indicated 
that in determining a disability rating, the RO considered 
evidence regarding nature and symptoms of the condition, 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  The evidence that 
might support a claim for an increased rating was listed.  
The veteran was told that ratings were assigned with regard 
to severity from 0 percent to 100 percent, depending on the 
specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the by March 2003, August 2005, October 2006, January 2007, 
and March 2008 letters.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in March 2003, prior to the 
adjudication of the matter in July 2003. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the by March 2003, August 2005, October 2006, 
January 2007, and March 2008 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Schadley 
Schiffern, M.D., and Utah Department of Health, and a VA 
examination report dated in May 2007.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

The veteran claims entitlement to service connection for a 
left knee disorder.  A review of the record demonstrates that 
the probative evidence of record contains no indication that 
the veteran's current left knee disorder is causally related 
to his period of active service or any incident therein.  
Although the service medical records reveal that the veteran 
received treatment for left knee sprains on various occasions 
during his period of service, the veteran was not diagnosed 
as having a chronic left knee disorder.  Rather, the veteran 
was not shown to have a chronic left knee disorder until many 
years after his discharge from service.  Accordingly, his in-
service complaints are held to have been acute and transitory 
and to have resolved during service.

In August 1976, the veteran twisted his knee and fell on a 
rock.  At that time, physical examination revealed bilateral 
lateral ligamentous laxity and positive patella pull through 
on the left side; however, x-rays were normal.  The veteran 
was, accordingly, placed on a limited duty physical profile 
from August 1976 to September 1976 for pulled ligaments in 
the left knee.  On November 20, 1976, the veteran again 
presented with complaints of left knee pain.  At that time, 
however, there was no evidence of ligamentous laxity.  
Physical examination demonstrated that the anterior and 
posterior ligaments were intact, as were the lateral and 
medial ligaments.  On November 24, 1976, the veteran was 
diagnosed as having a strained left knee and was prescribed 
left quadriceps strengthening exercises.  From July 1977 to 
August 1977, the veteran was placed on a limited duty 
physical profile due to a strained left knee.  In October 
1977, the veteran again presented with complaints of left 
knee pain; however, clinical evaluation was negative, except 
for local tenderness on medial side of the knee.  Although 
the veteran indicated on his discharge examination that he 
had a history of swollen and painful joints and a "trick" 
knee, clinical evaluation of the lower extremities was within 
normal limits.  There was no indication of a chronic left 
knee disorder.

Moreover, the post-service medical evidence of record does 
not reveal a chronic left knee disorder until many years 
after the veteran's discharge from service.  In October 1998, 
physical examination revealed a normal left knee.  In 
February 1999, the veteran underwent a right ACL 
reconstruction due to an injury sustained the year prior when 
he had been working on a truck and something fell on him, 
which caused him to fall on his knees.  Although the history 
indicated that the veteran fell on his "knees", there was 
no mention of complaints or a chronic disorder regarding the 
left knee attributable to the 1998 fall.  Rather, there is no 
indication of any left knee complaints until June 2003, when 
the veteran presented with complaints of knee pain.  In March 
2006, x-rays revealed mild osteoarthritis of the medial and 
patellofemoral compartments of the left knee.

Although the veteran has alleged that his current left knee 
disorder began during his period of service, this is not 
corroborated by the objective evidence of record.  Rather, in 
June 2004, a service provider from the Utah Department of 
Health submitted that the veteran had severe degenerative 
joint disease in his knees and that he had sustained multiple 
injuries to the knees when he worked in the rodeo and as a 
truck driver.  Additionally, in May 2007, a VA examiner 
opined that it was not at least as likely as not that the 
veteran's left knee osteoarthritis was secondary to injuries 
incurred in service.  The VA examiner acknowledged that the 
veteran had received treatment for left knee strains during 
service; however, post-service the veteran had not presented 
with complaints of or received treatment for a chronic left 
knee disorder until 2003.  The VA examiner reasoned that 
given the length of time from the veteran's discharge from 
service until the first medically documented complaint in 
2003, the veteran had ample opportunity to injure his left 
knee, to include compensatory pain from the 1998 right knee 
injury.  Service connection has previously been denied for a 
right knee disorder.  The Board notes that the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage, 10 Vet. App. at 496.  Thus, 
the Board finds service connection is not warranted because 
the record contains no medical opinion or showing of 
chronicity to link the veteran's current left knee disorder 
to service. 

Accordingly, as a left knee disorder was not shown in service 
or for many years thereafter, and because the probative 
evidence of record indicates that such disorder is not 
causally related to service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a left knee disorder.  The only 
evidence linking the veteran's current left knee disorder to 
service is the veteran's own assertion.  As a layperson he is 
not competent to offer medical evidence of the etiology of 
his current left knee disorder.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for a left knee 
disorder.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


